DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites, “wherein the two lids respectively have the lid body, the lid-side leg portion, and the link-side leg portion”.  It is unclear if the applicant is trying to further limit claim 12 in which those limitations had been previously set out, or just has an antecedent basis issue since the limitations do not appear in the claim chain.  As such, the language is indefinite. 
Claim 18 recites, “wherein the two lids respectively have the lid body, the lid-side leg portion, and the link-side leg portion”.  It is unclear if the applicant is trying to further limit claim 12 in which those limitations had been previously set out, or just has an antecedent basis issue since the limitations do not appear in the claim chain.  As such, the language is indefinite. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5, 11, 13, 14 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ercolano (WO 2006/051209).
Regarding Claim 5, Ercolano discloses a double-doored lid apparatus comprised of a box 7 having an internal space with an opening facing upward (see Fig. 3); two lids 5A, 5B each having a lid body and a pivotal shaft 14 that is integrated with the lid body and is pivotally supported relative to the box, the two lids being configured to open and close the opening of the, wherein the two lids are positionally changed between a closed position at which the lid bodies are disposed above the box and close the opening, and an opened position at which the lid bodies are disposed at opposing two sides of the box and open the opening (see Figs. 4 and 6), each of the lid bodies includes an elastically deformable cushion portion 23 and a base body portion 21 harder than the cushion portion, and each of the lid bodies has an opened-position upper-surface portion that becomes an upper surface at the opened position (see Fig. 6) and a closed-position upper-surface portion that becomes an upper surface at the closed position (see Fig. 4), and the opened-position upper-surface portion and the closed-position upper-surface portion are formed of the cushion portion.
Regarding Claim 11, the lids are armrests.
Regarding Claims 13 and 14, the device of Ercolano includes an opening stopper portion (see Fig. 9).
Regarding Claim 17, the opened and closes upper surfaces are sloped with regards to one another (see Fig. 5, angle alpha).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 6, 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ercolano as applied to claim 1 above, and further in view of ordinary skill in the art.
Regarding Claim s 6 and 7, Ercolano discloses that the armrest has an upper position when opened and a lower position when closed (see Fig. 5) such that the height of the armrest is adjustable and a wide upper portion to support the arm.  One having ordinary skill in the art would be readily aware that the height difference of the two positions and width are merely obvious matters of design choice for one having ordinary skill based upon the packaging requirements and the comfort level of the ordinary occupant based on design data.  As such, the height differential is merely an obvious matter of design choice.
Regarding Claim 16, the use of a bottom sloped surface for the box is merely an obvious choice of design for one having ordinary skill in the art depending upon the shape, size and slope of the floor to which the console box is attached to create a level armrest for the operator.

Allowable Subject Matter
Claims 1-4 are allowed.

Claims 12, 15 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. the cited art relates to console boxes and arm rest structures.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612